Citation Nr: 1425325	
Decision Date: 06/05/14    Archive Date: 06/16/14

DOCKET NO.  11-14 933A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1. Entitlement to service connection for skin cancer.

2. Entitlement to an initial compensable rating for hypertension.

3. Entitlement to an initial rating in excess of 10 percent for degenerative spondylosis, L3-L4 and L4-L5, status post discectomy, L3-L4.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Amanda Christensen, Associate Counsel


INTRODUCTION

The Veteran had active military service from November 1961 to March 1966 and from February 1967 to February 1989.

This appeal comes to the Board of Veterans' Appeals (Board) from December 2008 and March 2009 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

The Board has not only reviewed the Veteran's physical claims file but also the Veteran's file on the "Virtual VA" system to insure a total review of the evidence.  

The issue of entitlement to an initial rating in excess of 10 percent for degenerative spondylosis, L3-L4 and L4-L5, status post discectomy, L3-L4, being remanded is addressed in the REMAND portion of the decision below and is REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

1. The Veteran's skin cancer was not incurred in or caused by his service.

2. The Veteran's hypertension is not manifest with diastolic pressure of predominantly 100 or more or systolic pressure of predominantly 160 or more, nor does he have a history of diastolic pressure predominantly 100 or more.



CONCLUSIONS OF LAW

1. The criteria for service connection for skin cancer have not been met.  38 U.S.C.A. §§ 1110, 1131, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.303, 3.304 (2013).

2. The criteria for compensable evaluation for hypertension have not been met.  38 U.S.C.A. § 1155, 5107 (West 2002); 38 C.F.R. §§ 3.321, 4.1, 4.40, 4.45, 4.104, Diagnostic Code 7101 (2013).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Skin Cancer

Service connection will be granted if it is shown that the veteran suffers from a disability resulting from personal injury suffered or disease contracted in the line of duty, or for aggravation of a preexisting injury suffered or disease contracted in the line of duty, during active military service.  38 U.S.C.A. §§ 1110, 1131 (West 2002); 38 C.F.R. § 3.303 (2013).  Disorders diagnosed after discharge will still be service connected if all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d); see also Combee v. Brown, 34 F.3d 1039, 1043 (Fed. Cir. 1994). 

To establish service connection, there must be a competent diagnosis of a current disability; medical or, in certain cases, lay evidence of in-service occurrence or aggravation of a disease or injury; and competent evidence of a nexus between an in-service injury or disease and the current disability.  Hickson v. West, 12 Vet. App. 247, 252 (1999); see Jandreau v. Nicholson, 492 F.3d 1372 (Fed. Cir. 2007).  
 
Competent medical evidence is evidence provided by a person who is qualified through education, training, or experience to offer medical diagnoses, statements, or opinions.  Competent medical evidence may also include statements conveying sound medical principles found in medical treatises.  It also includes statements contained in authoritative writings, such as medical and scientific articles and research reports or analyses.  38 C.F.R. § 3.159(a)(1).  Competent lay evidence is any evidence not requiring that the proponent have specialized education, training, or experience.  Lay evidence is competent if it is provided by a person who has knowledge of facts or circumstances and conveys matters that can be observed and described by a lay person.  38 C.F.R. § 3.159(a)(2).  This may include some medical matters, such as describing symptoms or relating a contemporaneous medical diagnosis.  Jandreau, 492 F.3d 1372.   

In determining whether service connection is warranted for a disability, VA is responsible for determining whether the evidence supports the claim or is in relative equipoise, with the veteran prevailing in either event, or whether a preponderance of the evidence is against the claim, in which case the claim is denied.  38 U.S.C.A. § 5107; Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  When there is an approximate balance of positive and negative evidence regarding any issue material to the determination, the benefit of the doubt is afforded the claimant.  

At his March 2014 Board hearing, the Veteran testified that during service he spent a significant amount of time in the sun on the flight deck without sun protection.  The Veteran stated that he twice had red spots removed in service that he was told could be pre-skin cancer.  He said that immediately after service he sought treatment with a private dermatologist for the continuing red lesions.  He stated that his current dermatologist told him his current squamous cell cancer was due to his service as that was where he had most of his sun exposure and when spots recur in the same place it usually turns out to be squamous cell cancer.

The Veteran's service treatment records show that in March 1980 the Veteran was seen for a red spot on the right side of his face that was noted to be probable seborrheic dermatitis.  The Veteran's April 1986 annual examination noted three small actinic lesions on his face.  Actinic keratosis was again noted on his April 1987 annual examination.  Service treatment records show cryotherapy treatment for actinic keratosis in November 1988.

Post-service private treatment records indicate that the Veteran sought a skin examination in August 1994 reporting a history of having precancerous lesions of the skin frozen.  He reported he had spent many years as a lifeguard and is an avid golfer.  Examination showed actinic keratoses on his face, right forearm, and left hand as well as seborrheic keratoses on his trunk.  In the ensuing years, private and VA treatment records reflect that the Veteran continued to be diagnosed with actinic keratoses and was treated with Efudex therapy and cryotherapy.  Records indicate the Veteran had procedures to remove squamous cell carcinomas on his right cheek in 2007 and 2008.

In October 2011 a VA opinion was obtained.  The VA examiner opined that the Veteran's condition was less likely than not incurred in or caused by the Veteran's service, including his sun exposure while working on the flight deck.  The examiner explained that sun damaged skin occurs as a result of years of accumulated exposure to ultraviolet radiation and that the Veteran accumulated sun damage during his 22 years of service as well as his nearly 48 years out of service.  The examiner explained that actinic keratosis is a precursor for cancerous lesions such as squamous cell carcinoma, however medical literature indicates that typical time of development between the two is approximately two years and in the Veteran's case 17 years elapsed between his actinic keratosis in service and his squamous cell carcinoma.  Further, the progression typically occurs in untreated or inadequately treated actinic keratosis lesions and the Veteran's in-service lesion was treated with cryotherapy, which is typically an effective treatment.  Therefore, the examiner concluded that it is less likely than not that the Veteran's actinic keratosis treated during service is the cause of his recent squamous cell carcinoma.

In May 2011 the Veteran's dermatologist submitted a statement that the Veteran's squamous cell carcinoma of his right cheek was mostly likely caused by his sun exposure on the flight deck in service.  However, the private physician did not offer a rationale for his opinion.

In cases such as this, where there are conflicting statements or opinions from medical professionals, it is within the Board's province to weigh the probative value of those opinions.  See Guerrieri v. Brown, 4 Vet. App. 467 (1993).  So long as the Board provides an adequate reason or basis for doing so, the Board does not err by favoring one competent medical opinion over another.  See Owens v. Brown, 7 Vet. App. 429, 433 (1995).  Greater weight may be placed on one examiner's opinion over another depending on factors such as reasoning employed by the examiners and whether or not, and the extent to which they reviewed prior clinical records and other evidence.  Gabrielson v. Brown, 7 Vet. App. 36, 40 (1994).  Additionally, the thoroughness and detail of a medical opinion are among the factors for assessing the probative value of the opinion.  See Prejean v. West, 13 Vet. App. 444, 448-9 (2000).

While the Veteran's dermatologist submitted a positive nexus opinion, no supporting rationale was provided.  In contrast, the VA examiner explained why, consistent with the evidence, she believed the Veteran's recent squamous cell carcinomas were not related to the actinic keratosis he was treated for in service.  Therefore, the Board gives greater probative weight to the opinion of the VA examiner.

The Board finds the Veteran is competent and credible to report his sun exposure in service and his continuing actinic keratosis lesions since service, both of which are supported by the evidence of record.  However, he is not competent to opine as to the etiology of his squamous cell carcinomas, as such a complicated question requires medical knowledge.  See Kahana v. Shinseki, 24 Vet. App. 428, 438 (2011); see also Jandreau, 492 F.3d 1372; Colantonio v. Shinseki, 606 F.3d 1378, 1382 (Fed. Cir. 2010).  Accordingly, the Veteran's lay statements in this regard are not competent or probative evidence supporting his claim.  See Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009); Jandreau, 492 F.3d at 1376-77.  

Thus, even acknowledging the Veteran's sun exposure in service as well as his treatment for actinic keratosis lesions during and since service, the Board finds that a preponderance of the evidence does not support that the Veteran's skin cancer was caused by his service.

In reaching this determination, the Board acknowledges that VA is statutorily required to resolve the benefit of the doubt in favor of the Veteran when there is an approximate balance of positive and negative evidence regarding the merits of an outstanding issue.  That doctrine, however, is not applicable in this case because the preponderance of the evidence is against the Veteran's claim.  See Gilbert, 1 Vet. App. At 55; 38 U.S.C.A. § 5107(b); 38 C.F.R. § 4.3.

Hypertension

The Veteran seeks a compensable rating for his service-connected hypertension, rated under DC 7101, which rates hypertensive vascular disease, including hypertension and isolated systolic hypertension.  See 38 C.F.R.  § 4.104.  

Disability evaluations are determined by evaluating the extent to which a Veteran's service-connected disability adversely affects his or her ability to function under the ordinary conditions of daily life, including employment, by comparing his or her symptomatology with the criteria set forth in the Schedule for Rating Disabilities.  The percentage ratings represent as far as can practicably be determined the average impairment in earning capacity resulting from such diseases and injuries and the residual conditions in civilian occupations.  Generally, the degree of disabilities specified are considered adequate to compensate for considerable loss of working time from exacerbation or illness proportionate to the severity of the several grades of disability.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. § 4.1 (2013).  Separate diagnostic codes identify the various disabilities and the criteria for specific ratings.  

If two disability evaluations are potentially applicable, the higher evaluation will be assigned to the disability picture that more nearly approximates the criteria required for that rating.  Otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2013).  Any reasonable doubt regarding the degree of disability will be resolved in favor of the Veteran.  38 C.F.R. § 4.3 (2013).  However, the evaluation of the same disability under various diagnoses, known as pyramiding, is to be avoided.  38 C.F.R. § 4.14 (2013).

With respect to hypertension, the rating schedule provides a 10 percent evaluation when diastolic pressure is predominantly 100 or more, or when systolic pressure is predominantly 160 or more, or for an individual with a history of diastolic pressure predominantly 100 or more who requires continuous medication for control.  A 20 percent rating is warranted when diastolic pressure is predominantly 110 or more, or; systolic pressure is predominantly 200 or more.  A 40 percent evaluation requires diastolic pressure of predominantly 120 or more.  38 C.F.R. § 4.104, Diagnostic Code 7101. 

The Veteran's VA treatment records reflect that he is currently on blood pressure medication and has been since leaving service.  However, records do not indicate that the Veteran predominately has diastolic blood pressure of 100 or more or systolic pressure of 160 or more.

The most recent blood pressure readings recorded by the Veteran at home from 2013 and 2014 show only a few readings with a systolic pressure of 160 or above and none with a diastolic of greater than 100.  At his December 2008 VA examination the Veteran reported his blood pressure is normally in the 140s/80.  Other VA treatment records also reflect the Veteran reported blood pressures within the normal range when tested at home.  At the VA examination his blood pressure was measured at 122/75, 114/66, and 126/80.

Records further do not indicate that the Veteran has a history of diastolic pressure predominately 100 or more when not on medication.  The Veteran's service treatment records reflect that he was first prescribed blood pressure medication in the mid-1970s.  His medications were variously changed and discontinued during service.  For example, in April 1984 the Veteran stopped taking his blood pressure medication.  After four days his blood pressure was measured at 150/90.    In September 1984 it was 144/92, in November 1984 it was 120/80, and in January 1985 it was 136/70 and 136/74.  A year after stopping medication, in April 1985 and May 1985, service treatment records show readings of 130/78 and 150/100 respectively.  Therefore, the evidence does not support a history of diastolic pressure readings of predominately 100 or more.

The Board acknowledges the Veteran may have had an occasional reading of above 160 systolic or above 100 diastolic, but considering the numerous blood pressure readings in the Veteran's file, it cannot be said that his readings have been predominately above either level.

The Veteran himself testified at his Board hearing that although at a recent medical appointment he had a blood pressure reading of 159 over 80 or 90, when his doctor looked at his blood pressure readings he had been noting at home, he concluded the Veteran has white collar syndrome.

Based on the forgoing, the Board finds that a preponderance of the evidence is against a compensable rating for the Veteran's hypertension.  Although the Veteran does have hypertension and is on medication for the condition, it simply does not meet the criteria for a compensable rating.

The Board further finds referral for extraschedular consideration is not for application.  The Veteran has not reported any symptomatology associated with his hypertension and the rating criteria consider his use of medication for control and blood pressure readings.  Moreover, the Veteran has not been hospitalized due to his hypertension, nor has he contended it markedly interferes with his ability work.

Duties to Notify and Assist

VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.   A notice letter was sent to the Veteran in February 2008, prior to the initial adjudication of the claim on appeal.  The letter informed the Veteran of what information and evidence must be submitted to substantiate the claim, including a description of what information and evidence must be provided by the Veteran and what information and evidence would be obtained by VA.  He was also advised to inform VA of any additional information or evidence that VA should have, and to submit evidence in support of the claim to the RO.  The letter also addressed VA's practices in assigning disability evaluations and effective dates for those evaluations.  See Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006).  The Board finds that the content of the letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  	

The claim for a higher initial rating for hypertension arises from the Veteran's disagreement with the initial rating assigned after the grant of service connection. The provisions of 38 U.S.C.A. § 7105(d)  require VA to issue a Statement of the Case (SOC) concerning the downstream issue.  Here, the RO provided this necessary SOC in April 2011, wherein the applicable statutes and regulations concerning the issue on appeal were cited and the reasons and bases for not assigning a higher initial rating were discussed.

VA also has a duty to assist the Veteran with the development of facts pertinent to the appeal.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This duty includes the obtaining of "relevant" records in the custody of a federal department or agency under 38 C.F.R. § 3.159(c)(2), as well as records not in federal custody (e.g., private medical records) under 38 C.F.R. § 3.159(c)(1).  VA will also provide a medical examination if such examination is determined to be "necessary" to decide the claim.  38 C.F.R. § 3.159(c)(4).

The Board finds that all necessary development has been accomplished.  The RO has obtained the Veteran's service treatment records, VA treatment records, and private treatment records identified by the Veteran.  Neither the Veteran nor his representative has identified, and the record does not otherwise indicate, any additional existing evidence that is necessary for a fair adjudication of the claim that has not been obtained.  

The Veteran was afforded VA medical examination in December 2008 and October 2011.  The examiners, medical professionals, obtained an accurate history, listened to the Veteran's assertions, and performed the necessary tests.  The Board finds that the examinations are adequate and contain sufficient information to decide the issues on appeal.  Barr v. Nicholson, 21 Vet. App. 303, 311 (2007).

Hence, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd 281 F.3d 1384 (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001); see also Quartuccio, 16 Vet. App. 183 (2002).


ORDER

Service connection for skin cancer is denied.

A compensable rating for hypertension is denied.


REMAND

A remand is required in this case to ensure that there is a complete record upon which to decide the issue of an increased rating for degenerative spondylosis, L3-L4 and L4-L5, status post discectomy, L3-L4 so that the Veteran is afforded every possible consideration.  

The Veteran's most recent VA examination for his back was in February 2009.  At his March 2014 Board hearing, the Veteran testified that since that examination his pain has increased and his range of motion has decreased.

Thus, the Veteran's testimony suggests that his service-connected lumbar spine condition has worsened over the five years since his last VA examination.  Therefore, to ensure that the record reflects the current severity of the Veteran's condition, a more contemporaneous examination, with findings responsive to the applicable rating criteria, is needed to properly evaluate the Veteran's service-connected disabilities.  Allday v. Brown, 7 Vet. App. 517, 526 (1995).

The examination conducted pursuant to this remand should include a review of the Veteran's claims file and past clinical history, with particular attention to the current severity of his degenerative spondylosis, L3-L4 and L4-L5, status post discectomy, L3-L4, as well as any significant pertinent interval medical history since his last VA examination in February 2009.

Accordingly, the case is REMANDED for the following action:

1. Schedule the Veteran for an appropriate VA examination to evaluate the nature and severity of the Veteran's degenerative disc disease and disc bulging of the lumbar spine.

The claims file must be provided to the examiner for review.  

Any indicated studies should be completed; the studies should specifically include range of motion studies of the spine.  The examiner should further describe any pain on motion, weakened movement, excess fatigability, spasms, and incoordination present in the spine.  In addition, the examiner should indicate whether, and to what extent, the Veteran experiences likely functional loss of the spine due to pain and/or any of the other symptoms noted above during flare-ups and/or with repeated use; to the extent possible, the examiner should express any such additional functional loss in terms of additional degrees of limited motion.  

2. Thereafter, readjudicate the Veteran's pending claims in light of any additional evidence added to the record.  If the benefits sought on appeal remain denied, the Veteran and his representative should be furnished a supplemental statement of the case and given the opportunity to respond thereto.  Thereafter, the case should be returned to the Board for appellate review.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).




______________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


